Campbell, J.
The judgment appealed from was dated 21 August 1968. The record on appeal was agreed to by a stipulation entered into 31 October 1968.
The case and record on appeal was docketed in this Court on 7 January 1969. The rules of this Court require the record on appeal to be docketed within ninety days after the date of the judgment appealed from. Rule 5.
*112For failure to docket the record on appeal within the time provided by the rules of this Court, this appeal is
Dismissed.
BROCK and Morris, JJ., concur.